Citation Nr: 0831574	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

Appellant had active service from September 1967 to December 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the appeal multiple other disorders were service 
connected and ratings assigned.  A total rating was also 
granted.  There has been no disagreement with any of these 
actions and the only issue on appeal is the one listed on the 
title page.

In the August 2008 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to 
special monthly compensation (SMC).  This is referred to the 
RO for appropriate consideration.  


FINDINGS OF FACT

Diabetes mellitus is manifested by the need for insulin and 
restricted diet, without restriction of activities such as 
avoidance of strenuous occupational or recreational 
activities.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted.  Notice as to what evidence is needed, as well as 
the type of evidence necessary to establish a disability 
rating and effective date for that disability, has been 
provided.  Letters in September 2004 and July 2006 provided 
pertinent notice and development information.  There is no 
indication that there is additional evidence or development 
that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This appeal follows the 
initial grant of service connection.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  Further, 
the veteran is represented by a certified group that knows 
the evidence needed to support a claim.  By arguments made in 
writing, it is clear, as to the issues decided herein, that 
appellant has actual knowledge of the information needed to 
support the claim.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records; 2006 private medical records; VA outpatient records 
that date from 2002 to 2006; and, a report of VA examination 
that was conducted in April 2005.  

Entitlement to a higher evaluation for diabetes mellitus

In the January 2005 rating action, service connection was 
granted for diabetes mellitus.  A 20 percent evaluation was 
assigned effective from August 27, 2003.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also Fenderson v. West, 12 Vet. App. 119 (1999) 
concerning initial and staged ratings.

Under the applicable code, a 20 percent evaluation is 
assigned where the diabetes requires insulin and a restricted 
diet; or oral hypoglycemic agents and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

VA examination was conducted in April 2005, specifically for 
the purpose of determining the nature and severity of the 
veteran's diabetes mellitus.  VA outpatient records show that 
the veteran was initially on medication to help control his 
diabetic disorder.  However, in November 2004 insulin therapy 
was initiated.  Records show that his diabetes continued to 
be poorly controlled despite increased insulin dosage in July 
2005 and July 2006.  

The veteran provided statements throughout the appeal period.  
He has described his medical history, symptoms and medication 
regime.  He also reported that he was on a restricted diet.  
In April 2006, he reported that his prescribed medication was 
unable to control his diabetic condition and he was required 
to start insulin.  He noted that the insulin dosage has been 
recently increased.  The lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

While the evidence demonstrates that the veteran's diabetes 
mellitus requires insulin and a restricted diet, there is no 
evidence that his has to careful regulate his activities as a 
result of his diabetes mellitus.  Further, he does not have 
episodes of ketoacidosis or hypoglycemic reactions.

Although the veteran reported that he avoided strenuous 
activity, there is no evidence in the clinical records that 
any physician recommended avoidance of strenuous occupational 
and recreational activities secondary to diabetes mellitus.  
His representative has asserted it is due to heart problems.  
As such, it should be considered in the evaluation of that 
disorder.  Since 2003, the veteran has continued to complain 
of fatigue.  No physician has indicated that this resulted 
from his diabetic condition.  VA outpatient records dated in 
August 2003 show that the examiner considered whether his 
hypertension medications were the cause of his fatigue.  In 
November 2003, it was noted that the veteran complained of 
fatigue and shortness of breath since his heart attack and 
angioplasty in the summer of 2003.  A December 2004 VA 
outpatient report noted shortness of breath secondary to 
ischemia.  

Moreover, at the April 2005 VA examination, the veteran 
acknowledged that his activities were restricted subsequent 
to his heart attack.  The records indicate that the veteran 
has now retired but not for medical reasons related to 
diabetes mellitus only.  Prior to his retirement, it was not 
mentioned that his diabetic condition affected his job 
performance.  In fact, it was noted in September 2003 VA 
outpatient records that his job required him to push laundry 
carts that weighed up to 600 pounds.  

At the VA examination in April 2005, the neurological 
evaluation was within normal limits for gait, motor 
functions, strength, and coordination.  The VA examiner did 
not suggest that he curtail his activities because of his 
diabetic condition.    

The veteran also contends that since his heart condition has 
been service connected secondary to his diabetic disorder 
that any symptoms such as restricted activity caused by his 
cardiac disorder should be considered in rating his diabetes 
mellitus.  However, any manifestations that are related to 
his cardiac disorder are separately rated and will not be 
considered in evaluating his diabetic disorder.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The preponderance of the evidence is against finding that the 
veteran's diabetes mellitus has been manifested by the need 
for regulation of activities, or by ketoacidosis or 
hypoglycemic reactions.  Absent such symptomatology, the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 7913 have not been met.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


